Citation Nr: 0906341	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection hypertension due to participation in a 
virus vaccine study.  

2.  Entitlement to service connection for hypertension due to 
participation in a virus vaccine study.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the VA 
RO in Philadelphia, Pennsylvania.  

The claim for service connection for hypertension has been 
previously denied in a final decision by the VA RO in 
Cleveland, Ohio, issued in June 2003.  Although the RO 
adjudicated this service connection claim on the merits in 
the March 2005 rating decision, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as encompassed by those set forth 
on the title page.  

In his substantive appeal, the Veteran indicated that he 
desired a Board Hearing be held at the RO.  An October 2008 
letter from the RO notified him that the requested hearing 
had been scheduled for a date in November 2008.  The Veteran 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the Veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A June 2003 rating decision denied a claim for 
entitlement to service connection for hypertension; the 
Veteran was notified in writing of the RO's determination and 
did not appeal.   

3.  Evidence added to the record since the June 2003 rating 
decision as to the Veteran's claim is new as it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for hypertension.  

4.  Hypertension was not present in service, manifested to a 
compensable degree within one year following discharge from 
service, or shown for many years thereafter; and hypertension 
is not otherwise related to service.  


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.156(a) (2008).  

2.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

With respect to claims to reopen, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in December 2002 and October 
2004 the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Specifically, the October 2004 letter informed the 
Veteran of the specific technical meanings of "new" and 
"material," as well as the bases for the denial in the prior 
decision and described the type of evidence that would be 
necessary to substantiate the elements that were found 
insufficient in the previous denial.  A May 2006 statement of 
the case (SOC) informed him as to disability ratings and 
effective dates.  The claim was last adjudicated via a 
supplemental SOC (SSOC) in April 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post-service VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements and 
several Internet articles submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  




General Legal Criteria

A.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

As noted above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  


B.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




Analysis

A.  New and Material Evidence

As noted above, service connection for hypertension was 
denied in a June 2003 rating decision.  The Veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that there 
was no evidence of hypertension in service, no evidence of 
current hypertension, and no evidence of a nexus opinion to 
support the claim.  The June 2003 rating decision is final.  
See 38 U.S.C.A. §  7105; 38 C.F.R. §§ 20.201, 20.302.  

In the Veteran's application, received in October 2004, he 
requested that his claim for entitlement to service 
connection for hypertension be reopened.  Evidence added to 
the record since the June 2003 rating decision includes 
various statements in support of the claim from the Veteran 
and his representative, Internet articles, and various 
private and VA treatment records.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the June 2003 rating decision 
regarding the Veteran's service connection claim is new and 
material.  Specifically, private and VA treatment records, 
and Internet articles along with the Veteran's and his 
representative's statements, are new, in that they are 
evidence that has not been considered by the RO.  They are 
also material, in that they relate to an unestablished fact 
necessary to establish the claim. Unlike in June 2003, the 
evidence now establishes that the Veteran does have 
hypertension. Therefore, this evidence is new and material, 
and the claim is deemed reopened.  


B.  Service Connection for Hypertension 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

In his original claim for service connection, received in 
December 2002, the Veteran alleged that he suffered from 
hypertension as the result of exposure to lead paint and 
asbestos while serving on Navy ships.  In his claim to 
reopen, received in October 2004, the Veteran stated that as 
the result of serving as a supply handler aboard the U.S.S. 
Rainier, he suffered from extreme anxiety and stress related 
to handling ammunition and other hazardous materials on ship, 
which led to the development of his hypertension.  As per his 
October 2005 notice of disagreement, the Veteran 
recharacterized the nature of his reported disability, and 
contended that he developed hypertension in service as the 
result of participating in an experimental adenovirus vaccine 
study.  

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension due to 
participation in a virus vaccine study.  Although a March 
1969 service treatment record indicates that the Veteran did 
participate in a medical research project involving a 
Hemagglutinin Adjuvant Influenza Vaccine, no physical or 
psychological reactions were noted.  Moreover, the Veteran's 
service medical records are negative for any reference to 
hypertension or a high blood pressure disorder.  Furthermore, 
the first evidence of any hypertension was not noted until 
approximately 16 years after the Veteran was discharged from 
service (see Bethesda Trihealth Good Samaritan Hospital 
treatment record dated in October 2001).  This is strong 
evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The Board notes that private and VA treatment records, dated 
from October 2001 to February 2007, show diagnoses of and 
treatment for hypertension.  However, there is no competent 
and persuasive evidence of a nexus between the Veteran's 
current hypertension and service.  There also is no medical 
opinion to support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

While acknowledging the Veteran's belief that his current 
hypertension is                     due to exposure to his 
participation in a virus vaccine study in service, it is well 
established that as a layperson, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds no evidence to support the Veteran's 
contention that his current hypertension is in any way 
related to his service; hence, no VA examination is 
warranted.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for hypertension, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hypertension; to this 
extent, the appeal is granted.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


